Title: To James Madison from John Steele, 20 June 1802
From: Steele, John
To: Madison, James


Sir,
Natchez. Mississippi Territory. June 20th. 1802.
It is with much reluctance I prevail on myself, so far to intrude upon you, as to request your attention to a subject which concerns myself only.
Having gone nearly through a term of twenty one years in various public employments, without the colour of censure, cast upon my integrity or honour, and being desirous to preserve the small share of fame, I might thereby be entitled to, I wrote to my Friend (who I presume is known to you) on the 23rd. of January last, informing him that “on him alone I relied to see that no unfair advantage was taken of me.” This Letter he answered on the 29th. of April, as follows.
“The very day your Letter came to hand I waited on the President, and Secretary of State, expressed, to them your wishes to be continued in the Office you now hold, and urged the propriety of your reappointment by every argument which friendship and a consciousness of your merit could suggest. They assured me that they saw no objection to the application, provided you stood well with the Governor of that Territory, but as it was important that a good understanding should subsist between the Governor and Secretary, and as they had received no communication from him on the subject, nothing would be done until information on that head could be obtained. Last evening, I had some conversation with  from which I learned that representations have been received by the President, stating that you are not on confidential terms with the Governor, that you concur with Colo: Sargent in views and measures tending to lesson the influence of the Governor &c. He did not say from whom these representations came, but I fear they have made impressions unfavorable to your views and my wishes to serve you. I shall call tomorrow on Mr. Madison to know how the business stands and shall write again on this subject.”
As this charge if true, would very justly tarnish or throw down, the merit of my whole life, I have taken the liberty of enclosing to you a Copy of my reply to my Friend, under a hope that it will be considered sufficient ground on which to suspend a final decision, and one that is to mark the purity or impurity of my character for ever.
I remember Sir, when it was my pride, to admire your Talents and virtues, I remember when I would have thought it highly honorable to merit your esteem. These sentiments are not extinguished, and I assure myself, that such is your love of Justice that you will take pleasure in expressing to the President of the United States my desire, that my Accuser may be made known to me, and that I may be indulged in attempting to shew the accusation is not founded in fact. For sure I am, his wisdom and humanity, will dispose him to continue open the way to a fair decision rather than hasten to close a proceeding which is to cast the first stain upon a life devoted to honorable pursuits. Had I gone out of Office without accusation, the world should not have heard from me a single murmur—now to be silent would be a crime against myself, and those who have honored me, with their friendship. With high respect and Consideration I have the honor to be Sir your Obedient humble Servant
John Steele
 

   
   RC and enclosure (DLC: Jefferson Papers). Cover dated Frankfort, Kentucky, 17 Aug. 1802. Docketed by Brent as received 31 Aug. For enclosure, see n. 4.



   
   Steele’s friend was Senator John Brown of Kentucky. Steele had written Brown on 23 Jan. 1802 that he hoped to be reappointed as secretary of the Mississippi Territory, and he asked the senator to intervene with the administration on his behalf if necessary (DNA: RG 59, LAR, 1801–9).



   
   Steele left a blank space here.



   
   Jefferson had received comments from Governor Claiborne that left no doubt he wanted Steele replaced when his term of office expired (Claiborne to Jefferson, 4 Mar. 1802 [DLC: Jefferson Papers]). For Jefferson’s comments, see his letter to JM, 6 Sept. 1802.



   
   In the enclosed letter of 16 June 1802 (6 pp.), Steele explained the rift between Claiborne and himself as a misunderstanding, resulting from an “incident of a private nature” and not a difference of political opinion. He protested that he had contributed his best efforts toward the success of Claiborne’s administration despite being severely ill from August 1801 to April 1802.


